Electronically Filed
                                                          Supreme Court
                                                          SCWC-30463
                                                          07-SEP-2011
                                                          07:56 AM

                              SCWC-30463


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                           STATE OF HAWAI'I,

                    Respondent/Plaintiff-Appellee,


                                  vs.


                           ROBERT D. JERVIS,

                    Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                     (CR. NO. 1DTC-09-077007)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(by: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


        Petitioner/Defendant-Appellant Robert D. Jervis’s


application for writ of certiorari filed on July 28, 2011, is


hereby rejected.


        DATED: Honolulu, Hawai'i, September 7, 2011.


Earle A. Partington on           /s/ Mark E. Recktenwald

the application for

petitioner/defendant-            /s/ Paula A. Nakayama

appellant.

                                 /s/ Simeon R. Acoba, Jr.


                                 /s/ James E. Duffy, Jr.


                                 /s/ Sabrina S. McKenna